MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                 Nov 20 2017, 10:27 am

regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Ryan Patrick Rucker                                     Curtis T. Hill, Jr.
Wabash Valley Correctional Facility                     Attorney General of Indiana
Carlisle, Indiana
                                                        George P. Sherman
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Ryan Patrick Rucker,                                    November 20, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        35A02-1705-CR-956
        v.                                              Appeal from the Huntington
                                                        Circuit Court
State of Indiana,                                       The Honorable Thomas M. Hakes,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        35C01-1110-FA-217



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 35A02-1705-CR-956 | November 20, 2017         Page 1 of 4
                                             Case Summary
[1]   Ryan Patrick Rucker appeals the denial of his motion to correct erroneous

      sentence. Because there is no error on the face of the sentencing judgment, we

      affirm.


                                 Facts and Procedural History
[2]   In August 2011, Rucker and his wife were visiting friends in Huntington

      County. Rucker entered the bedroom of his friends’ sleeping eight-year-old

      daughter, pulled down her underwear, and licked her vagina. The child awoke

      and told him to stop.


[3]   The State charged Rucker with class A felony child molesting. The parties

      entered into a plea agreement pursuant to which Rucker pled guilty, with his

      sentence set at twenty-five years executed and no probation. During the March

      2012 guilty plea hearing, the State established a factual basis, and the trial court

      accepted Rucker’s guilty plea. In May 2012, the court issued a judgment

      sentencing Rucker according to the terms of the plea agreement.


[4]   In March 2017, Rucker filed a motion to correct erroneous sentence, asserting

      that his sentence was illegal and “the result of an illusory plea that propagated

      an invalid plea of guilty made under a false pretense.” Appellant’s App. Vol. 2

      at 57. The trial court denied Rucker’s motion, as well as his subsequent motion

      to correct error. Rucker now appeals.




      Court of Appeals of Indiana | Memorandum Decision 35A02-1705-CR-956 | November 20, 2017   Page 2 of 4
                                     Discussion and Decision
[5]   We review a trial court’s ruling on a motion to correct erroneous sentence using

      an abuse of discretion standard. Davis v. State, 978 N.E.2d 470, 472 (Ind. Ct.

      App. 2012). A motion to correct erroneous sentence is a statutory matter,

      derived from Indiana Code Section 35-38-1-15, which states,


              If the convicted person is erroneously sentenced, the mistake
              does not render the sentence void. The sentence shall be
              corrected after written notice is given to the convicted person.
              The convicted person and his counsel must be present when the
              corrected sentence is ordered. A motion to correct sentence must
              be in writing and supported by a memorandum of law
              specifically pointing out the defect in the original sentence.


      The statute provides “prompt, direct access to an uncomplicated legal process

      for correcting the occasional erroneous or illegal sentence.” Robinson v. State,

      805 N.E.2d 783, 785 (Ind. 2004) (quoting Gaddie v. State, 566 N.E.2d 535, 537

      (Ind. 1991)). A motion to correct sentence is appropriate only when the

      sentence is “erroneous on its face.” Id. at 786. This means that “a motion to

      correct sentence may only be used to correct sentencing errors that are clear

      from the face of the judgment imposing the sentence in light of the statutory

      authority.” Id. at 787. “As to sentencing claims not facially apparent, the

      motion to correct sentence is an improper remedy. Such claims may be raised

      only on direct appeal and, where appropriate, by postconviction proceedings.”

      Id.




      Court of Appeals of Indiana | Memorandum Decision 35A02-1705-CR-956 | November 20, 2017   Page 3 of 4
[6]   Here, the judgment shows that Rucker was convicted of class A felony child

      molesting and sentenced to twenty-five years executed, with zero years

      suspended. The sentencing range for a class A felony is twenty to fifty years,

      with an advisory term of thirty years. Ind. Code § 35-50-2-4(a). Thus, Rucker’s

      sentence is within the term allowed by statute for his offense. In other words,

      there simply is no error on the face of the judgment. Rucker’s arguments are

      framed in terms of the face of the record or the face of the waiver or plea agreement

      and seem to implicate the voluntariness of his plea. These arguments are not

      properly presented by way of a motion to correct erroneous sentence. As such,

      the trial court acted within its discretion in denying his motion. Accordingly,

      we affirm.


[7]   Affirmed.


      Robb, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 35A02-1705-CR-956 | November 20, 2017   Page 4 of 4